DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.  Claims 27-36 will be considered below.  

Claim Objections
Claim 27 is objected to because of the following informalities:  
Line 9 on page 2 discloses “a rigid container,” but a rigid container was already disclosed in line 2 on page 2.  
Line 8 on page 2, the 2nd to last line on page 2, and line 6 on page 3 disclose “a shelter,” but a shelter was already disclosed in line 1 on page 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the lower edge" in line 13 on page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 discloses “a flexible cover,” but this element was already disclosed by Claim 27 as being secured to said outer edge.  Examiner will assume this is a second flexible cover for examination purposes.  Applicant should clarify by the claim language how this flexible cover is either different from the previously disclosed one, or alternatively, how it is a further limitation on it.  
Claim 35 recites the limitation "the top edge of said end walls.”  There is insufficient antecedent basis for this limitation in the claim.  Neither a top edge nor end walls were previously disclosed.  
Claim 36 recites the limitation “the top edge.”  There is insufficient antecedent basis for this limitation in the claim.  
The remaining claims not specifically described above are rejected due to their dependence upon the claims described in detail above.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
Claims 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Patent 5761854) in view of Morrow (US Patent Publication 20030115808 A1), in view of Kim (US Patent 6227397 B1), and further in view of Oudelaar (US Patent 7171890 B2).  [Claim 27-30 and 33] Johnson et al. discloses a portable, collapsible shelter (10) comprising: a) a rigid, hollow container (10) comprising opposed ends (16), opposed vertical sides (12), a rigid horizontal top (14) and bottom (18) and four corners (24); said ends, sides, top and bottom being secured to form the rigid container; b) at least one of said vertical sides comprising a pivoting wall (12) hingedly (at 42) connected to said vertical side along a lower edge of said pivoting wall portion to pivot between a closed vertical position and an open horizontal position, said pivoting wall portion having an outer edge (Figure 2), and whereby an opening is formed in said vertical side when said pivoting wall portion is in the horizontal position; c) means associated with said container and with said pivoting wall portion for releasably securing said pivoting wall portion in said vertical position (Figure 5 shows the wall secured in a vertical position); and . 
Johnson et al. discloses the claimed invention as discussed above, but does not disclose the height dimension of the rigid container being smaller than the standards for ISO Series 1 freight containers, specifically less than approximately 60 inches, or less than 78 inches.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the shelter of Johnson et al. with dimensions smaller than the standards for ISO Series 1 freight containers, specifically less than approximately 60 inches, or less than 78 inches, since the dimensions would have been a matter of design choice and the container of Johnson et al. would operate equally well with any desired dimensions.  No unexpected results are obtained from the claimed dimensions.  Johnson et al. discloses that its container can be shipped by multiple means, including truck, rail, ship, helicopter, or airplane (Column 4, lines 31-33); so forming it in dimensions such that it can be shipped by those particular means would have been an obvious design choice.  Smaller than standard size containers allow for transport in smaller sized transportation means, or for the transport of multiple containers together.    
Johnson et al. discloses a fixed top and does not disclose telescopic elements within the posts to raise and lower the horizontal top.  Morrow discloses an extendible height container/shelter (10) comprising opposed ends (20), opposed vertical sides (52, 60), a horizontal top (18) and bottom (66) and four corner posts (78), and wherein each said corner posts comprise outer and inner telescopic elements (78), each said inner telescopic element being reversibly telescopically slidable within said outer telescopic element between a lowered position for transit (Figure 1) and an extended position 
Morrow teaches raising the roof of a structure to create interior space using telescopic elements and a hydraulic cylinder, but Morrow does not disclose a hydraulic cylinder within the four corner telescoping posts.  Morrow also discloses the inner telescoping element being at the bottom of the container and the outer element being secured to the top, but does not disclose the inner element secured to the top.  Kim discloses an extendible shipping container.  At each of the four corners of the container, there is an outer telescopic element (14) and an inner telescopic element (16).  The inner element is reversibly telescopically slidable within the outer element (Figure 3).  The inner element can be raised by a hydraulic cylinder (Column 3, lines 45-53).  The inner element is located at the top of the container and the outer element at the bottom of the container.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to incorporate hydraulic cylinders within the corner posts of Johnson et al. in view of Morrow and to provide the upper inner telescoping elements in the corner posts of Johnson et al. in view of Morrow as suggested and taught by Kim.  Instead of using a centrally located hydraulic cylinder like Morrow, Kim teaches that it is known to incorporate hydraulic In re Einstein, 8 USPQ 167.  Providing inner telescoping elements at the top of the shelter allows the larger outer element to be located at the bottom of the shelter, which provides a stronger support for the roof of the shelter.  
Morrow and Kim both teach using a hydraulic cylinder to raise the height of a structure, but do not disclose the cylinder being connected at its upper end to the inner telescopic element and at its lower end to the outer telescopic element of the corner posts.  Oudelaar discloses a telescopic lifting device.  The device comprises a post (1) having an outer element (2), an inner telescopic element (4), and a hydraulic cylinder (20) connected at its upper end to the inner telescopic element (Figure 2) and at its lower end to the outer element (Figure 2).  The inner telescopic element is reversibly telescopically slidable within the outer element between a lowered position (Figure 1) and an extended position (Figure 2).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to incorporate a hydraulic cylinder connected at its upper end to the inner telescopic element and at its lower end to the outer telescopic element of the corner posts of Johnson et al. in view of Morrow and Kim as suggested and taught by Oudelaar.  It is well known in the art to incorporate a hydraulic cylinder in a post with the hydraulic cylinder connected at its lower end to an outer element.  The upper 
[Claim 31] Johnson et al. further discloses means for raising and lowering said pivoting wall portion (a cable (48) connected to a pulley (50) provides means for raising and lowering said pivoting wall portion).  It is operated by a winch (52) (Figure 2).  
[Claim 32] Johnson et al. further discloses said frame comprising a rigid or semi-rigid beam attached to said container at either end of said beam (Figure 3) (the frame members 62 can be rigid or semi-rigid – Column 4, lines 3-8).
[Claim 34] Johnson et al. further discloses said frame comprising a collapsible frame member (the frame can consist of one or more pieces for ease of transportation and the frame is obviously collapsed to the close the wall for transport) secured at a lower end to said pivoting wall portion and an upper end to said container (Figure 2).  

Claims 35 and 36 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. in view of Morrow, Kim, and Oudelaar as discussed above, and further in view of Davis (US Patent 3321233).  Johnson et al. in view of Morrow, Kim, and Oudelaar discloses the claimed invention as discussed above, but does not disclose second and third flexible covers extending between a top edge of an end wall and said horizontal top.  Davis discloses a portable shelter having a top (25), vertical sides (21L), bottom and opposed ends (23).  The top (25) of the shelter can be raised by hydraulic means (32) from a retracted position (Figure 2) to an expanded position (Figure 1).  A flexible cover (26) is secured to the top edge (at 29) of the end wall (23) (Figure 3) and an edge (at 28) of the horizontal top (Figure 3) to cover a vertical opening created between said top edge of the end wall and the edge of the horizontal top when the top is in the raised position (Figure 1).  The cover is secured all around the top and to all the sides of the bottom (21L) (first full paragraph of .  

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.  Applicant argues that Morrow teaches away from incorporating hydraulic cylinders within its guide cylinders.  Examiner respectfully disagrees.  Examiner is proposing to modify the container of Johnson et al.  to use hydraulic cylinders connected to telescopic elements in the guide posts as taught by Kim and Oudelaar, not to modify the container of Morrow.  And Morrow does not teach away from incorporating hydraulic cylinders because it expresses a preference for an alternative invention.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635